Citation Nr: 0948344	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  05-25 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from August 1963 to October 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona which, in part, denied service connection 
for bilateral hearing loss.

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Phoenix 
RO in September 2006.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

In a July 2007 decision, the Board denied the Veteran's 
bilateral hearing loss claim.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (the Court).  While the matter was pending 
before the Court, in March 2009, the Veteran's attorney and a 
representative of VA's Office of General Counsel filed a 
Joint Motion for Partial Remand.  In the Joint Motion, the 
parties indicated that a remand was necessary because 
deficiencies in the Board's analysis preclude effective 
judicial review.  See the Joint Motion, page 2. 

In an April 2009 order, the Court vacated that part of the 
Board's July 2007 decision that denied service connection for 
bilateral hearing loss disability, and remanded the matter 
for readjudication in light of the Joint Motion. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

Issues not on appeal

In the above-mentioned July 2007 decision, the Board also 
denied the Veteran's claims of entitlement to service 
connection for disabilities of the cervical spine and lumbar 
spine.  Those two issues were dismissed by the Court's April 
2009 Order and are no longer in appellate status.


REMAND

As noted above, the March 2009 Joint Motion found that 
deficiencies in the Board's analysis of the Veteran's 
bilateral hearing loss claim preclude effective judicial 
review.  After having carefully considered the matter, and 
for reasons expressed immediately below, the Board believes 
that this case must be remanded for further evidentiary 
development.  

The July 2007 Board decision

In the July 2007 decision, the Board noted that the Veteran's 
entrance and separation examinations revealed changes to his 
puretone thresholds.  In particular, during his July 1963 
entrance examination, the Veteran's puretone thresholds, in 
decibels, converted from American Standards Associates (ASA) 
units to reflect the current International Standards 
Organization (ISO) and American National Standards Institute 
(ANSI) standard, were as follows:   




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
0
--
20
LEFT
20
5
0
--
40

The audiological evaluation conducted during the Veteran's 
September 1965 separation examination revealed pure tone 
thresholds, in decibels, converted from ASA units to reflect 
the current ISO and ANSI standard, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
5
10
LEFT
15
10
5
30
35

Based on the decibel levels recorded during these 
examinations, the Board's July 2007 decision separately 
addressed the Veteran's right and left ear. 

Right ear

In addressing the Veteran's right ear, the Board held that a 
February 2006 VA audio examination, which found no connection 
between the Veteran's hearing loss and in-service acoustic 
trauma, had more probative weight than a May 2005 VA ear 
disease examination report, which indicated that the recorded 
shift in hearing acuity upon separation was due to in-service 
noise exposure.  The Board based this finding on the fact 
that the Veteran's service treatment records "did not reveal 
a change in the Veteran's right ear hearing thresholds other 
than within normal range of hearing."  See the July 2007 
decision, page 8; see also Hensley v. Brown, 5 Vet. App. 155, 
157 (1993) (threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss).  The Board specifically stated that it was 
affording less probative weight to the May 2005 VA examiner's 
opinion since it was not consistent with the medical records 
contemporaneous to the Veteran's military service.  See the 
July 2007 Board decision, page 8.  

In the March 2009 Joint Motion, the parties observed that the 
Board's discussion was based on the fact that while a change 
in the level of audio acuity occurred, this change remained 
within the threshold for normal hearing.  However, as noted 
above, the Veteran's entrance and separation examinations did 
reveal a change in puretone thresholds.  The parties also 
observed that the May 2005 examiner did not opine that the 
Veteran's "hearing was outside of the range of normal 
hearing, but rather that there was simply a recorded shift in 
hearing."  As a result, the Joint Motion stated that since 
"the Board did not discuss the actual shifts in the hearing 
test values, particularly in the context of the probative 
value assigned to the VA hearing examinations", the Board's 
reasons or bases were inadequate.  See the March 2009 Joint 
Motion, page 3.  



Left ear

With respect to the Veteran's left ear, the Board's July 2007 
decision noted that the Veteran displayed hearing loss in 
this ear upon enlistment and the statutory presumption of 
soundness was therefore not for application.  See 38 U.S.C.A. 
§ 1111 (West 2002).  In addressing whether or not the 
Veteran's pre-existing left ear hearing loss underwent an in-
service aggravation, the Board stated that the Veteran's 
service treatment records do not show that his left ear 
hearing loss worsened during service and therefore concluded 
that no increase in disability occurred. 

In the July 2009 Joint Motion, the parities stated that the 
Board failed to discuss the fact that the Veteran's 1963 and 
1965 hearing tests revealed shifts in the Veteran's hearing, 
even if those shifts are within what is considered the normal 
range of hearing.  It was further noted that the Board's 
discussion did not discuss whether such shifts constituted a 
worsening, or aggravation of the Veteran's hearing.  
Currently, the record does not contain competent evidence 
that discusses whether the shifts in the Veteran's hearing 
represented aggravation of a preexisting hearing disability. 

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
191, 175 (1999) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the clinical significance of the 
recorded shift in hearing ability in service (i.e. 1963 
audiometric examination findings versus 1965 audiometric 
examination findings), to include whether such shift may be 
dissociated from current right ear hearing loss, and whether 
the Veteran's preexisting left ear hearing loss was 
aggravated during service.  A medical opinion is therefore 
necessary.  See 38 C.F.R. § 3.159(c)(4) (2009) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].    



Accordingly, the case is REMANDED for the following action:

1. VBA should arrange for a health care 
provider with appropriate experience to 
review the Veteran's VA claims folder and 
provide an opinion, with supporting 
rationale, as to the clinical significance 
of the recorded shift in hearing ability 
in service (i.e. 1963 audiometric 
examination findings versus 1965 
audiometric examination findings), to 
include whether it is at least as likely 
as not that such shift is etiologically 
related to the Veteran's current right ear 
hearing loss, and whether it is at least 
as likely as not that the Veteran's 
preexisting left ear hearing loss was 
aggravated by service.  The examiner 
should specifically comment on the 
puretone threshold changes recorded in the 
Veteran's entrance and separation 
examinations.  If the reviewing examiner 
deems it to be necessary, clinical 
examination of the Veteran should be 
scheduled.  The reviewing examiner's 
opinion should be associated with the 
Veteran's VA claims folder.

2.  After the development requested above 
has been completed to the extent possible, 
and after undertaking any additional 
development it deems necessary, VBA should 
then readjudicate the issue of entitlement 
to service connection for bilateral 
hearing loss.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond. Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


